May 17, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF C.C.G., A CHILD

NO. 14-15-00015-CV

                     ________________________________

       This court today considered a motion for rehearing en banc filed by
appellant, M.L.G. We order that the motion be denied as moot, and that this court’s
former judgment of November 10, 2015, be vacated, set aside, and annulled. We
further order this court’s memorandum opinion of November 10, 2015, withdrawn.

       This cause, an appeal from an order signed December 17, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, M.L.G., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.